Appeal from an order of the Supreme Court, Niagara County (Vincent E. Doyle, J.), entered March 26, 2004. The order, insofar as appealed from, upon reargument, granted that part of third-party plaintiffs cross motion for summary judgment against third-party defendant for contractual and common-law indemnification.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., PJ., Green, Gorski, Smith and Hayes, JJ.